ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                       )
                                                   )
AECOM Technical Services                           )   ASBCA No. 59617
                                                   )
Under Contract No. F41622-03-C-0019 et al.         )

APPEARANCES FOR THE APPELLANT:                         Karen L. Manos, Esq.
                                                       Lindsay M. Paulin, Esq.
                                                        Gibson, Dunn & Crutcher LLP
                                                        Washington, DC

APPEARANCES FOR THE GOVERNMENT:                        E. Michael Chiaparas, Esq.
                                                        DCMA Chief Trial Attorney
                                                       Kara M. Klaas, Esq.
                                                        Trial Attorney
                                                        Defense Contract Management Agency
                                                        Chantilly, VA

                                  ORDER OF DISMISSAL

      The dispute has been settled. The appeal is dismissed with prejudice.

      Dated: 9 July 2015



                                                MARK N. ST. MP R
                                                Administrative Judge
                                                Acting Chairman
                                                Armed Services Board
                                                of Contract Appeals


       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 59617, Appeal of AECOM Technical
Services, rendered in conformance with the Board's Charter.

      Dated:


                                                JEFFREY D. GARDIN
                                                Recorder, Armed Services
                                                Board of Contract Appeals